Exhibit 10.35

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made at Seattle, Washington as
of July 12, 2005, by and between Dendreon Corporation, 3005 First Avenue,
Seattle, Washington 98121 (“Dendreon”) and Martin A. Simonetti (“Consultant”).

 

WHEREAS, Consultant and Dendreon entered into an Executive Employment Agreement
dated October 8, 2004 (the Employment Agreement”);

 

WHEREAS, Consultant’s employment with Dendreon will voluntarily terminate on
July 31, 2005 (which date shall constitute both the Termination Date under the
Employment Agreement and the Effective Date under this Agreement); and

 

WHEREAS, Dendreon desires to secure the services and the availability of
Consultant to provide information, analysis and other services as described
below (the “Services”);

 

NOW, THEREFORE, Dendreon and Consultant agree as follows:

 

1. Services. Consultant shall provide the Services when and as reasonably
requested by Dendreon during the term of this Agreement. The specific time
required and the dates of performance of the Services shall be mutually agreed
upon by Consultant and Dendreon. The Services shall include but will not be
limited to assistance with the transition of Consultant’s prior
responsibilities, including accounting operations, Corporate communications,
information technology and strategic planning.

 

2. Compensation and Payment. Dendreon shall pay Consultant a fee for Services
equal to his current base salary of $23,857.09 per month for a period of three
(3) months. In addition, Dendreon agrees to pay for continuation of health
benefits in effect on the Effective Date and timely elected by Consultant under
COBRA for a period of three months. Consultant will not be reimbursed for any
out-of-pocket expenses unless the type and amount of the expense(s) have been
approved by Dendreon in advance. Consultant shall be available to provide a
maximum of one hundred sixty (160) hours of Service per month.

 

3. Effect on Options. The parties agree that Consultant’s rendering of Services
while this Agreement is in effect shall delay commencement of the three-month
maximum exercise period applicable (upon termination of “continuous service”) to
the options granted to Consultant under the 2000 Equity Incentive Plan and the
2002 Broad Based Equity Incentive Plan (the “Plans”) and shall constitute
Consultant’s continuous service under the Plans for such purpose; provided,
however, that options granted to Consultant under the Plans that are unvested as
of the date of termination of Consultant’s employment with Dendreon shall cease
vesting as of such date and shall not continue vesting during the term of this
Agreement or thereafter.

 

4. Term and Termination.

 

1



--------------------------------------------------------------------------------

4.1 Term. This Agreement shall commence on the Effective Date and shall continue
for a period of three (3) months.

 

4.2 Effect of Termination. Upon expiration or any termination of this Agreement,
(i) Consultant’s continuous service under the Plans shall be deemed to have
terminated with regard to the purpose set forth in Section 3 above; and (ii)
neither Consultant nor Dendreon shall have any further obligations under this
Agreement, except that any obligations and liabilities accrued through the date
of expiration or termination and the provisions of Sections 6, 8, 10 and 11
shall survive expiration or termination.

 

5. Project Representative. Mitchell H. Gold, M.D., shall be Dendreon’s project
representative and shall have primary responsibility for directing and
overseeing the services provided by Consultant.

 

6. Independent Contractor. Consultant shall provide the Services under this
Agreement as an independent contractor and not as an employee of Dendreon.
Consultant shall be responsible for payment of all taxes due on fees that are
paid to him for the Services. Consultant is not and shall not be the agent or
representative of Dendreon for any purpose under this Agreement and shall not
have the power to bind Dendreon, unless specifically authorized to be and/or do
so in particular circumstances.

 

7. No License. This Agreement does not and shall not be construed to grant or
operate to grant Consultant any license or other right to any patent, trademark,
copyright or other intellectual property of Dendreon.

 

8. Confidentiality.

 

8.1 Confidential Information. Consultant acknowledges that Dendreon may provide
Consultant with information that is nonpublic or proprietary to Dendreon,
including information relating to employees, job descriptions and compensation,
methods, techniques and processes, and technical and scientific data,
unpublished findings, biological material, know-how, specifications, patent
applications, algorithms, programs, designs, drawings, and formulae, and
engineering, manufacturing, marketing, financial and business plans and data
(“Confidential Information”). Confidential Information does not include
information that: (i) is or later becomes available to the public through no
breach of this Agreement by the Consultant; (ii) is obtained by Consultant from
a third party without a restriction on use or disclosure; (iii) was in the
rightful possession of Consultant, without a restriction on use or disclosure,
prior to receipt of the information from Dendreon; or (iv) is required to be
disclosed in response to a valid order from a judicial or administrative
authority. Consultant will notify Dendreon promptly of any subpoena or court
order requesting Confidential Information.

 

2



--------------------------------------------------------------------------------

8.2 Use and Disclosure of Information. All Confidential Information shall remain
the property of Dendreon. Consultant agrees that he will not, without Dendreon’s
prior written authorization, disclose Confidential Information to any third
party and that he shall use Confidential Information only for the purpose of
providing the Services. Consultant shall take all reasonable precautions to
prevent unauthorized disclosure of any Confidential Information. Consultant
additionally acknowledges that Consultant and/or Dendreon may receive
information from third parties subject to a duty on Dendreon’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes (“Third Party Information”). Consultant agrees that he will hold Third
Party Information in the strictest confidence and will not disclose it to anyone
or use it for any purpose other than performance of the Services, unless
expressly authorized in writing by Dendreon.

 

8.3 Return of Information; Survival. Upon expiration of this Agreement, and in
any case upon Dendreon’s request, Consultant shall promptly return to Dendreon
all Confidential Information and Third-Party Information (along with any and all
copies of each) in written, electronic or other form that is in the possession
or control of Consultant. Consultant’s obligations under this Agreement with
respect to Confidential Information and Third-Party Information shall survive
the expiration of this Agreement without limit as to time.

 

9. No Conflicts. Consultant represents and warrants that he is not a party to
any agreement or business relationship that conflicts with the terms of this
Agreement or that adversely affects Consultant’s ability to perform the Services
for Dendreon. Further, Consultant agrees that he will not enter into any such
agreement or business relationship during the term of this Agreement.

 

10. Assignment of Developments. For purposes of this Section 10, “Developments”
means designs, conceptions, innovations, compositions of matter, genetic and
biological materials, methods, algorithms, discoveries, formulae, processes,
trade secrets, know-how, inventions, systems, methods, improvements, ideas,
works of authorship or copyrightable works. Consultant hereby assigns and agrees
to assign to Dendreon or its designee all of his right, title and interest in
and to all Developments conceived, made or reduced to practice in the course of
providing Services under this Agreement. To the extent any Development is
copyrightable, it is a work made for hire. Consultant shall promptly and fully
disclose, by written notice to Dendreon, any Developments conceived, made or
reduced to practice by Consultant or by Consultant working with others, in the
course of Consultant’s provision of Services under this Agreement. During and
after the term of this Agreement, Consultant agrees to cooperate fully in
obtaining patent, copyright, or other proprietary protection for such
Developments, all in the name of Dendreon and at its expense, and shall execute
and deliver all requested applications, assignments and other documents, and
shall take such other measures as Dendreon shall reasonably request in order to
perfect and enforce Dendreon’s rights in such Developments.

 

3



--------------------------------------------------------------------------------

11. Cooperation. Consultant agrees to cooperate with Dendreon, including its
attorneys and accountants, in connection with any potential or actual
litigation, or other real or potential disputes, which directly or indirectly
involves Dendreon. Consultant agrees to appear as a witness and be available to
attend depositions, consultations or meetings regarding litigation or potential
litigation as requested by Dendreon. Dendreon acknowledges that these efforts,
if necessary, will impose on Consultant’s time. If Consultant’s services are
required after October 31, 2005, Consultant agrees to provide such services
subject to the negotiation of a mutually acceptable fee. Dendreon also agrees to
reimburse Consultant for any out-of-pocket expenditures actually and reasonably
incurred in connection with the performance of services contemplated by this
subsection. It is expressly understood by the parties that any compensation paid
by Dendreon to Consultant under this subsection shall be in exchange for
consultant’s time and is not intended or understood to be dependent upon the
character or content of any information that consultant discloses in good faith
in any such proceedings, meetings or consultations.

 

12. Notices. Any written notice required under this Agreement shall be given by
reputable overnight courier, or by first class mail, registered or certified
with return receipt requested, at the respective addresses set forth below, or
by personal delivery, and shall be effective on the date of actual receipt or
the date on which delivery is refused, as the case may be:

 

Dendreon:   General Counsel     Dendreon Corporation     3005 First Avenue    
Seattle, Washington 98121 Consultant:   Martin A. Simonetti     6926 SE 34th
Street     Mercer Island, WA 98040

 

13. Severability. If any provisions, or any portion of any provision, contained
in this Agreement is determined to be invalid under any statute or rule of law,
then it shall, to that extent alone, be deemed omitted, and the remainder of
this Agreement shall remain in full force and effect.

 

14. Governing Law. This Agreement shall be construed and interpreted in
accordance with and governed by the laws of the State of Washington, without
giving effect to conflict of law considerations.

 

15. Assignment. This Agreement and the rights and obligations hereunder may not
be assigned by either Dendreon or Consultant without the other party’s prior
written consent and shall be binding upon and shall inure to the benefit of the
parties and their respective successors, permitted assigns and legal
representatives.

 

4



--------------------------------------------------------------------------------

16. Waiver and Modification. Waiver by either party of any default by the other
party shall not be deemed a waiver of any other default. No provision of this
Agreement shall be deemed waived, amended or modified by either party, unless
such waiver, amendment or modification is in writing and signed by authorized
representatives of both parties.

 

17. Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any third party unless such third party is a successor or
permitted assign.

 

18. Complete Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof, and supersedes all prior
or contemporaneous agreements, understandings, proposals and communications,
oral or written, regarding such subject matter. For the purpose of clarity, both
the Employee Confidentiality Agreement dated January 1, 1999, the Employment
Agreement, the Indemnity Agreement and the Release Agreement between Consultant
and Dendreon shall continue in full force and neither such agreement shall be
integrated or otherwise affected by this section or by any other provision of
this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

Martin A. Simonetti   DENDREON CORPORATION

/s/ Martin Simonetti

--------------------------------------------------------------------------------

  By:  

/s/ Mitchell H. Gold

--------------------------------------------------------------------------------

Date: July 12, 2005   Name:   Mitchell H. Gold     Title:   President & CEO    
Date:   July 12, 2005

 

5